UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3726 DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 02/28/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York Tax Exempt Bond Fund, Inc. February 28, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.9% Rate (%) Date Amount ($) Value ($) New York94.3% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 2,000,000 1,797,060 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/32 8,325,000 6,014,146 Albany Industrial Development Agency, LR (New York Assembly Building Project) 7.75 1/1/10 190,000 192,098 Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151th Series) 6.00 9/15/28 20,000,000 a,b 20,348,300 Buffalo, GO (Insured; FGIC) 5.00 12/1/12 1,800,000 1,923,192 Buffalo, GO (Insured; FGIC) 5.13 12/1/14 2,820,000 2,927,921 Buffalo Fiscal Stability Authority, Sales Tax and State Aid Secured Bonds (Insured; FGIC) 4.50 9/1/18 1,110,000 1,191,085 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/09 1,055,000 1,056,751 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/10 1,110,000 1,107,924 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/11 1,160,000 1,142,159 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/12 1,225,000 1,189,916 Erie County, Public Improvement GO (Insured; MBIA, Inc.) 5.25 4/1/18 2,000,000 2,041,960 Erie County Industrial Development Agency, Life Care Community Revenue (Episcopal Church Home and Affiliates Life Care Community, Inc. Project) 6.00 2/1/28 1,500,000 1,080,015 Hempstead Town Industrial Development Agency, Civic Facility Revenue (Hofstra University Civic Facility) 5.25 7/1/18 1,730,000 1,802,400 Hempstead Town Industrial Development Agency, RRR (American Ref-Fuel Company of Hempstead Project) 5.00 6/1/10 6,000,000 5,830,680 Huntington Housing Authority, Senior Housing Facility Revenue (Gurwin Jewish Senior Residences Project) 6.00 5/1/39 5,750,000 3,582,767 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 7,000,000 7,375,410 Long Island Power Authority, Electric System General Revenue (Insured; AMBAC) 5.50 12/1/11 5,000,000 5,348,900 Long Island Power Authority, Electric System General Revenue (Insured; FGIC) 5.00 12/1/25 10,000,000 9,887,400 Long Island Power Authority, Electric System General Revenue (Insured; FSA) 5.25 12/1/14 16,000,000 18,435,520 Long Island Power Authority, Electric System General Revenue (Insured; MBIA, Inc.) 5.00 9/1/25 23,765,000 23,501,684 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; FSA) 5.25 11/15/25 10,000,000 10,140,600 Metropolitan Transportation Authority, Service Contract Revenue (Insured; MBIA, Inc.) 5.50 7/1/24 10,000,000 10,142,300 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 3,505,000 3,512,115 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/29 17,300,000 17,035,483 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/35 10,000,000 9,600,700 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/36 10,000,000 9,955,700 Monroe Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.63 6/1/10 500,000 c 539,960 Nassau County, General Improvement GO (Insured; FSA) 5.75 3/1/10 4,955,000 c 5,172,128 Nassau County Health Care Corporation, Health System Revenue (Insured; FSA) 6.00 8/1/09 4,000,000 c 4,168,600 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 5.25 6/1/27 12,750,000 11,195,265 New York City, GO 5.80 8/1/11 190,000 190,636 New York City, GO 5.50 6/1/13 875,000 c 1,013,355 New York City, GO 5.25 10/15/19 5,000,000 5,151,000 New York City, GO 5.00 11/1/19 9,000,000 9,225,450 New York City, GO 5.00 4/1/20 3,500,000 3,560,480 New York City, GO 5.00 8/1/20 2,000,000 2,033,220 New York City, GO 5.25 10/15/22 2,000,000 2,018,100 New York City, GO 5.50 6/1/23 125,000 127,113 New York City, GO (Insured; AMBAC) 5.75 8/1/12 1,570,000 c 1,794,651 New York City, GO (Insured; AMBAC) 5.75 8/1/16 3,430,000 3,767,409 New York City, GO (Insured; FSA) 5.25 10/15/19 1,450,000 1,493,790 New York City, GO (Insured; MBIA, Inc.) 5.25 5/15/18 11,000,000 11,498,630 New York City Health and Hospital Corporation, Health System Revenue 5.25 2/15/17 1,550,000 1,565,609 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/12 1,460,000 1,605,956 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.25 7/1/15 1,640,000 1,850,248 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,000,000 1,012,090 New York City Industrial Development Agency, Civic Facility Revenue (Vaughn College of Aeronautics and Technology Project) 5.00 12/1/28 5,075,000 3,046,675 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 5,850,000 4,977,180 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; AMBAC) 5.00 1/1/20 2,775,000 2,651,679 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; AMBAC) 5.00 1/1/26 5,000,000 4,430,450 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 5.00 3/1/31 10,810,000 8,773,937 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.50 8/1/16 2,500,000 2,108,625 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 12,500,000 9,657,000 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 2,000,000 1,855,760 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/18/16 2,830,000 2,664,275 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/27 23,000,000 23,091,310 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 4.50 6/15/38 24,000,000 20,901,360 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/39 10,000,000 9,740,400 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 8,525,000 8,826,018 New York City Transit Authority, Metropolitan Transportation Authority, Triborough Bridge and Tunnel Authority, COP (Insured; AMBAC) 5.63 1/1/13 2,675,000 2,770,524 New York City Transitional Finance Authority, Building Aid Revenue 4.50 1/15/38 12,500,000 10,638,500 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 5.00 7/15/22 19,000,000 19,691,410 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 5.00 1/15/24 10,000,000 10,168,200 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 5.00 7/15/27 10,000,000 9,951,900 New York City Transitional Finance Authority, Future Tax Secured Revenue 6.00 8/15/09 1,000,000 c 1,035,720 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/23 10,000,000 10,357,900 New York City Transitional Finance Authority, Future Tax Secured Revenue 0/14.00 11/1/29 9,000,000 d 8,454,330 New York City Transitional Finance Authority, Future Tax Secured Revenue (Insured; FGIC) 6.00 8/15/09 5,000,000 c 5,178,600 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/22 14,890,000 15,662,195 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 5,000,000 4,947,000 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Insured; AMBAC) 5.00 11/15/18 3,440,000 3,645,643 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.50 6/1/10 675,000 c 721,494 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.50 6/1/35 325,000 267,075 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 5.63 7/1/16 9,120,000 10,263,283 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; FGIC) 5.75 7/1/16 2,000,000 2,093,520 New York State Dormitory Authority, Consolidated Third General Resolution Revenue (City University System) (Insured; FSA) 5.50 7/1/09 10,000,000 c 10,270,700 New York State Dormitory Authority, Court Facilities LR (The City of New York Issue) 5.75 5/15/14 3,715,000 4,191,374 New York State Dormitory Authority, Court Facilities LR (The County of Westchester Issue) 5.00 8/1/10 5,570,000 5,643,970 New York State Dormitory Authority, Insured Revenue (Barnard College) (Insured; FGIC) 5.00 7/1/37 11,000,000 10,564,730 New York State Dormitory Authority, Insured Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; FGIC) 5.25 7/1/16 3,755,000 4,071,471 New York State Dormitory Authority, Insured Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; FGIC) 5.25 7/1/20 4,490,000 4,838,110 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; MBIA, Inc.) 5.75 7/1/27 33,625,000 38,020,124 New York State Dormitory Authority, LR (Municipal Health Facilities Improvement Program) (New York City Issue) 5.00 1/15/25 10,000,000 10,099,500 New York State Dormitory Authority, LR (State University Educational Facilities) (Insured; FGIC) 5.50 7/1/11 10,000,000 c 10,994,600 New York State Dormitory Authority, Mortgage HR (The Long Island College Hospital) (Insured; FHA) 6.00 8/15/15 2,235,000 2,393,260 New York State Dormitory Authority, Mortgage Nursing Home Revenue (Menorah Campus, Inc.) (Collateralized; FHA) 6.10 2/1/37 8,300,000 8,303,237 New York State Dormitory Authority, Revenue (4201 Schools Program) (Insured; MBIA, Inc.) 5.25 7/1/10 1,670,000 1,710,013 New York State Dormitory Authority, Revenue (Carmel Richmond Nursing Home) (LOC; Allied Irish Banks PLC) 5.00 7/1/15 2,000,000 2,026,720 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/19 15,000,000 16,738,500 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/20 5,000,000 5,497,100 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/21 10,000,000 10,865,800 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/23 10,255,000 10,904,859 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/12 1,450,000 1,472,635 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/13 2,605,000 2,783,833 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; MBIA, Inc.) 5.75 7/1/20 3,000,000 3,411,690 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; MBIA, Inc.) 0.00 7/1/28 18,335,000 e 7,450,244 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.25 2/15/14 2,305,000 c 2,669,075 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.25 2/15/18 30,000 32,197 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 6.75 2/15/23 5,700,000 6,352,023 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Insured; FGIC) 5.00 2/15/21 10,150,000 10,168,473 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/25 6,105,000 5,455,794 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.00 7/1/11 550,000 550,451 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.00 7/1/13 1,000,000 1,000,370 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 7,925,000 7,335,856 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 6,305,000 5,836,286 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Insured; MBIA, Inc.) 5.00 7/1/27 5,045,000 5,008,777 New York State Dormitory Authority, Revenue (Municipal Health Facilities Improvement Program) (Insured; FSA) 5.50 1/15/13 1,350,000 1,445,796 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/13 1,450,000 1,375,659 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/14 1,855,000 1,725,799 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/16 2,055,000 1,830,902 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/19 1,395,000 1,172,205 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/22 10,000,000 7,126,600 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/18 3,280,000 3,342,123 New York State Dormitory Authority, Revenue (North Shore University Hospital at Forest Hills) (Insured; MBIA, Inc.) 5.50 11/1/13 2,625,000 2,695,665 New York State Dormitory Authority, Revenue (NYSARC, Inc.) (Insured; FSA) 5.00 7/1/12 1,100,000 1,195,920 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 2,500,000 1,873,450 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 7,500,000 5,380,500 New York State Dormitory Authority, Revenue (Park Ridge Housing, Inc.) (Collateralized; FNMA) 6.13 8/1/15 2,875,000 2,997,993 New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 5.25 11/1/12 1,000,000 1,085,340 New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 5.25 11/1/14 5,430,000 5,832,363 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.25 7/1/29 11,000,000 11,820,160 New York State Dormitory Authority, Revenue (Saint Barnabas Hospital) (Insured; AMBAC) 5.25 8/1/15 2,135,000 2,237,971 New York State Dormitory Authority, Revenue (School District Financing Program) (Insured; MBIA, Inc.) 5.38 10/1/22 31,000,000 32,286,190 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/10 1,180,000 1,239,000 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/11 20,000,000 21,813,400 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/11 1,140,000 1,264,192 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; FGIC) 5.25 5/15/13 2,500,000 2,705,450 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; FGIC) 5.50 5/15/13 11,010,000 11,983,174 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; FSA) 5.75 5/15/16 5,000,000 5,849,600 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; MBIA, Inc.) 5.50 5/15/13 13,000,000 14,469,520 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; MBIA, Inc.) 5.25 5/15/15 6,825,000 7,743,509 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,543,350 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Banknorth NA) 6.50 8/15/30 5,000,000 5,060,150 New York State Dormitory Authority, Revenue (Upstate Community Colleges) 5.25 7/1/18 2,000,000 2,168,140 New York State Dormitory Authority, Revenue (Winthrop University Hospital Association) 5.50 7/1/32 1,000,000 783,310 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/13 4,600,000 c 5,214,974 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.05 3/15/13 500,000 c 567,825 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.38 3/15/13 5,000,000 c 5,741,750 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/24 7,500,000 7,796,400 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/31 20,000,000 19,867,400 New York State Energy Research and Development Authority, PCR (Central Hudson Gas and Electric Corporation Project) (Insured; AMBAC) 5.45 8/1/27 9,000,000 9,043,740 New York State Environmental Facilities Corporation, SWDR (Waste Management, Inc. Project) 4.45 7/1/09 2,000,000 1,984,980 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Collateralized; FNMA) 4.38 11/15/17 1,000,000 983,580 New York State Housing Finance Agency, MFHR (Highland Avenue Senior Apartments) (Collateralized; SONYMA) 4.40 2/15/11 1,450,000 1,455,612 New York State Housing Finance Agency, Revenue (Service Contract Obligation) 5.25 3/15/11 3,465,000 3,491,195 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 9/15/18 1,400,000 1,543,500 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 10,000,000 9,873,100 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; FGIC) 5.00 9/15/20 1,270,000 1,341,742 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.40 10/1/10 2,920,000 2,939,856 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.55 10/1/12 4,300,000 4,321,457 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.80 10/1/28 3,965,000 3,947,752 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.40 4/1/29 8,725,000 8,224,709 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.35 10/1/33 8,250,000 7,870,088 New York State Thruway Authority, General Revenue (Insured; FGIC) 5.00 1/1/25 5,000,000 5,020,950 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds (Insured; FGIC) 5.75 4/1/10 2,000,000 c 2,131,480 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 10,000,000 10,579,200 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 14,035,000 14,043,982 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,413,600 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/24 13,090,000 13,359,654 New York State Urban Development Corporation, Corporate Purpose Subordinated Lien Bonds 5.13 7/1/18 4,550,000 4,763,759 New York State Urban Development Corporation, Service Contract Revenue (Insured; FSA) 5.25 1/1/20 10,000,000 10,707,400 New York State Urban Development Corporation, Service Contract Revenue (Insured; FSA) 5.00 1/1/26 6,425,000 6,323,999 New York State Urban Development Corporation, State Facilities Revenue (Insured; MBIA, Inc.) 5.70 4/1/20 20,000,000 23,413,200 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 2,500,000 2,230,900 Niagara Falls City School District, COP (High School Facility) (Insured; FSA) 5.00 6/15/19 3,250,000 3,035,143 Niagara Falls City School District, COP (High School Facility) (Insured; MBIA, Inc.) 5.63 6/15/13 2,045,000 2,386,311 Orange County Industrial Development Agency, Life Care Community Revenue (The Glen Arden, Inc. Project) 5.70 1/1/28 4,600,000 3,027,674 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 15,000,000 16,447,800 Port Authority of New York and New Jersey (Consolidated Bonds, 132nd Series) 5.00 9/1/33 10,000,000 9,999,900 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/18 5,000,000 5,493,550 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) 5.00 11/1/28 8,000,000 7,297,840 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; MBIA, Inc.) 6.25 12/1/13 6,000,000 5,854,560 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; MBIA, Inc.) 6.25 12/1/14 10,000,000 9,612,900 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 15,055,000 14,062,424 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; AMBAC) 5.00 10/15/29 11,000,000 11,188,320 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; MBIA, Inc.) 5.25 10/15/18 20,000,000 22,572,200 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; MBIA, Inc.) 5.00 10/15/24 10,000,000 10,378,800 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jefferson's Ferry Project) 5.00 11/1/12 1,455,000 1,389,554 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jefferson's Ferry Project) 5.00 11/1/13 1,000,000 936,860 Suffolk County Judicial Facilities Agency, Service Agreement Revenue (John P. Cohalan Complex) (Insured; AMBAC) 5.00 4/15/16 2,720,000 2,786,422 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 13,000,000 9,430,590 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/20 10,755,000 10,951,171 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/21 14,360,000 14,535,192 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.38 1/1/16 7,500,000 c 8,965,725 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.25 11/15/19 5,000,000 5,356,250 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.50 1/1/22 10,540,000 c 12,364,790 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.13 11/15/29 10,000,000 10,068,100 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/12 1,500,000 1,675,620 Triborough Bridge and Tunnel Authority, Special Obligation Revenue (Insured; MBIA, Inc.) 5.13 1/1/14 3,000,000 c 3,447,930 TSASC Inc. of New York, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/42 16,230,000 10,122,976 Westchester County Industrial Development Agency, Resource Recovery Equity Bonds (Westchester Resco Company Project) 5.50 7/1/09 2,650,000 2,644,382 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/21 2,135,000 1,887,319 Yonkers, GO (Insured; AMBAC) 5.25 6/1/09 2,110,000 c 2,157,644 U.S. Related3.6% Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 1,000,000 902,900 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.50 7/1/10 10,100,000 10,437,946 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 6.00 7/1/15 3,000,000 3,048,690 Puerto Rico Highways and Transportation Authority, Highway Revenue 0.00 7/1/27 22,625,000 e 6,466,678 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 5,500,000 5,015,230 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.50 10/1/40 5,000,000 5,324,900 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 5,000,000 4,542,850 University of Puerto Rico, University System Revenue 5.00 6/1/30 10,000,000 7,582,600 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 1,000,000 1,003,160 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 4,230,000 4,249,331 Total Long-Term Municipal Investments (cost $1,336,132,623) Short-Term Municipal Coupon Maturity Principal Investments1.7% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 1.25 3/1/09 3,195,000 f 3,195,000 New York City, GO Notes (Liquidity Facility; Dexia Credit Locale) 1.50 3/1/09 5,200,000 f 5,200,000 New York City, GO Notes (LOC; Bank of America) 0.60 3/1/09 3,000,000 f 3,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 1.17 3/1/09 1,000,000 f 1,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Dexia Credit Locale) 1.25 3/1/09 5,700,000 f 5,700,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Dexia Credit Locale) 0.75 3/1/09 4,800,000 f 4,800,000 Total Short-Term Municipal Investments (cost $22,895,000) Total Investments (cost $1,359,027,623) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, this security amounted to $20,348,300 or 1.5% of net assets. b Collateral for floating rate borrowings. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate demand note - rate shown is the interest rate in effect at February 28, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2009, the aggregate cost of investment securities for income tax purposes was $1,359,027,623. Net unrealized depreciation on investments was $27,853,565 of which $33,798,649 related to appreciated investment securities and $61,652,214 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 3 - Level 1 - Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investment in Securities 0 1,331,174,058 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
